The opinion of the Court was delivered by
Gantt, J.
The evidence furnishes no ground of belief that the contract was violated on the part of the plaintiff; on the contrary, that he fulfilled the trust with fidelity; and having been turned off after the crop had been made, the jury were correct in allowing him the entire consideration agreed to be paid for his services.
The motion for a new trial is therefore refused.
Nott, Oheves and Johnson, JJ., concurred.
Codcock, J., dissented.

 4 McC. 26, 246, 249; 2 Hill, 477, 486; 2 Sp. 125-7; 1 McM. 484; 3 Rich. 162; 5 Rich. 466.